  Case 5:18-cv-00166-JPB Document 8 Filed 07/23/19 Page 1 of 1 PageID #: 45




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

Diana Mey
      Plaintiff,

vs.                                                                Case No. 5:18-cv-166

Environmental Safety International, Inc.
a/k/a Septic Safety
a/k/a Activator 1000
Joseph M. Carney
Joe Reed
       Defendants.

                               CERTIFICATE OF SERVICE

       I, Benjamin Sheridan, attorney for the Plaintiff, certify that I served a true copy of
PLAINTIFF’S RULE 26(a)(1) INITIAL DISCLOSURES on the Defendant(s) listed at the
address(s) below by first class mail, postage prepaid, on this 23rd day of July, 2019.


                       Environmental Safety International, Inc.
                       a/k/a Septic Safety
                       a/k/a Activator 1000
                       685 Bergen Blvd, STE 205
                       Ridgefield, NJ 07657-1400

                       Joseph M. Carney
                       20 Appletree Ln
                       Hillsdale, NJ 07642-1228

                       Joe Reed
                       106 Griffiss Drive
                       Rome, NY 13440-3817



                                     BY:           /s/ Benjamin M. Sheridan___
                                                   Benjamin Sheridan (# 11296)
                                                   Counsel for Plaintiff
                                                   Klein & Sheridan, LC
                                                   3566 Teays Valley Road
                                                   Hurricane, WV 25526
                                                   (304) 562-7111
